Mercure, J. P.
(concurring in part and dissenting in part). Because I conclude that Supreme Court did not err in granting summary judgment dismissing the action against defendant Tonche Association, Inc., I am constrained to respectfully dissent from so much of the majority’s determination as would reverse Supreme Court’s order in that respect.
The evidence adduced on the summary judgment motion indicates that plaintiff Gary W. Sadler was familiar with the dam and lake at the site of his September 24, 1993 accident, as he had been there on four prior occasions. In fact, on the date of the accident he initially reported to a fire truck that was in the same “orientation” as on the occasion of a prior drill. According to Sadler’s deposition testimony, after arriving at the lake on the night of the accident, he was first directed to remove a clamp from a fire hose and then, without further direction, took it upon himself to walk down the road toward a distant pumper truck. In so doing, Sadler was guided by two white three-inch hoses that extended from the pumper.
Initially, Sadler walked between the hoses and then, when they eventually crossed, he “had to step out of them.” He stepped to the left, which was the side closest to the water, and a split-second later lost sight of the lines. Although it was “extremely dark black” out and Sadler had no flashlight or other source of light, he perceived a very straight line right in front of him, “like the edge of a table.” He did not know what the line was but testified that he “felt safe because [he] was already on both sides of the line and [he] ruled out that it was the dam.” He again began to walk forward and on his third step “suddenly there wasn’t something there to step on” and he fell into the lake. Oddly, in his affidavit in opposition to the summary judgment motion, Sadler directly contradicts his deposition testimony and indicates that he knew he was walking on the dam and walked straight because he mistakenly thought that the dam was straight.
In either case, the foregoing evidence makes it clear that the hazard giving rise to Sadler’s injuries was not the configuration of the dam but, rather, the open and obvious danger of *808walking along the edge of a drop-off to a body of water in the pitch dark. Patently, because a landowner has “no duty to warn against a condition that can be readily observed by the reasonable use of senses” (Olsen v State of New York, 30 AD2d 759, affd 25 NY2d 665), Tonche had no duty to warn Sadler of the clear danger that confronted him (see, Tarrazi v 2025 Richmond Ave. Assocs., 260 AD2d 468, 469). In addition, I believe that this case is governed by the general rule that property owners need not enclose natural geographical phenomena — in this case the lake — which present open and obvious dangers (see, Casela v City of Troy, 161 AD2d 991). Finally, I am not persuaded that a factual issue was created by the wholly conclusory opinion of plaintiffs’ engineering expert to the effect that Tonche was negligent in failing to equip the dam with 24-hour lighting, a guardrail and/or a cover over the indentation into which Sadler stepped. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as granted the cross motion of defendant Tonche Association, Inc. for summary judgment and dismissed the action against said defendant for failure to prosecute; cross motion for summary judgment denied and motion to dismiss for failure to prosecute denied on the condition that plaintiffs pay $1,000 to defendant Tonche Association, Inc. and serve and file a note of issue, both within 45 days of the date of this Court’s decision; and, as so modified, affirmed.